Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Notice of Allowability of the instant application 16/147,348 (hereinafter the ‘348 reissue application) responsive to the amendment filed 8/16/2021.  The ‘348 reissue application is a divisional reissue application of US Application No. 15/092,463 (hereinafter the ‘463 Application), filed April 6, 2016, which is a reissue of US Application No. 12/791,707 (hereinafter the ‘707 Application), filed June 1, 2010, which has been granted as US Patent Number 8,692,830 (hereinafter the ‘830 Patent) granted April 8, 2014.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.



Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,692,830 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims had been rejected under 35 USC § 103 (a) as being obvious over Shadan et al. (U.S. Publication No. 2009/0175521) in view of Chittur, Adhitya (“Model Generation for an Intrusion Detection System Using Genetic 
 By way of the 12/9/2013 amendment, Patent Owner added the below limitations (or the like) to the independent claims and received a notice of allowance on the amended claims on 12/18/20113.
Added limitations:
“wherein evaluating the overall fitness of the avatars using a fitness function includes calculating fitness values for individual facial elements of the avatars based on linear and geometric weights corresponding to each of the individual facial elements”       (from independent claim 1)

From the Notice of Allowance:
claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in original claims 1,11 and 17: “evaluating the overall fitness of the avatars using a fitness function includes calculating fitness values for individual facial elements of the avatars based on linear and geometric weights corresponding to each of the individual facial elements.”

The Parent Reissue Application (the ‘463 Application) has been abandoned as of 7/30/2019.






Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
With respect to claims 21-29, 31-33, and 35, neither the prior art of record relied upon by the previous Examiner during original Examination [Shadan et al.,U.S. Publication No. 2009/0175521 and Chittur, Adhitya (“Model Generation for an Intrusion Detection System Using Genetic Algorithms” November 27, 2001], the references cited during parent Reissue [Miller, U.S. Publication Number: 2007/0080967, Ventrella et al. U.S. Patent Number: 6,545,682, Gaudiano et al., U.S. Publication Number: 2007/0298866, and Crampton, U.S. Patent Number: 7,184,047], nor the art utilized during the present Reissue [Zalewski et al., Publication Number:  2009/0215533, Crampton, Patent Number:  7,184,047, and Perez et al., Publication Number:  2011/0025689], specifically teach or suggest the limitations as recited below:

In independent claim 21:
displaying, on the display, a second user interface that includes:
the digital representation of the user as it is being captured by the camera of the electronic device, and
a visual indication of a current status of evaluating the digital representation of the user of the electronic device that is being captured by the camera of the electronic device,
wherein:  
the visual indication is overlaid on the digital representation of the user as the digital representation of the user is being evaluated, and 
the visual indication moves from being overlaid on a first portion of the digital representation of the user corresponding to a first facial element to being overlaid on a second portion, different from the first portion, of the digital representation of the user corresponding to a second facial element, different from the first facial element, as the digital representation of the user is being evaluated,

Specifically, with regard to the references cited during this reissue [Zalewski, Crampton, and Perez], each present a similar system for creating an avatar from the image / images of a user, but each lack the specifics of moving a displayed visual indicator overlaid on a digital representation of the user’s facial feature as it is being captured / evaluated and further moving the visual indicator between facial elements as each is being separately evaluated.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).


Summary
Claims 21-29, 31-33, and 35 are ALLOWED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                       
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992